GLD-129                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 10-4208
                                     ___________

                                DARLENE JOHNSON,
                                           Appellant

                                           v.

                    LAUNDRY WORKERS LCL 141 & AGENTS
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 2-10-cv-00871)
                     District Judge: Honorable Arthur J. Schwab
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 3, 2011

          Before: AMBRO, CHAGARES and GREENBERG, Circuit Judges

                            (Opinion filed: March 10, 2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

      Darlene Johnson commenced this suit by filing a pro se complaint in Pennsylvania

state court seeking damages based on claims that her former employer, “Cleancare,”

breached its collective bargaining agreement (“CBA”), and that her labor union and its
“agents” breached the duty of fair representation. The lone named defendant, “Laundry

Workers Local 141 & Agents,” removed Johnson’s suit to the District Court for the

Western District of Pennsylvania and filed a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). 1 The District Court granted the motion, concluding that

Johnson failed to plead sufficient facts to support a claim for breach of the CBA or the

duty of fair representation. The District Court added that Johnson cannot state a claim

against Local 141 for breach of the CBA because such a claim must be asserted against

her employer in a “hybrid” action. Further, insofar as Johnson names “agents” of Local

141 as defendants, the District Court explained that individual officers, agents, or

members of a labor organization are immune from liability on a claim for breach of the

duty of fair representation. The District Court afforded leave to amend the complaint.

       Johnson filed a one-page amended complaint with portions of the CBA and other

documents attached as exhibits. She asserted that Local 141 breached the duty of fair

representation during a grievance meeting by agreeing with Cleancare on a full-time

position; Johnson seemed to complain that it took too long (five weeks) for her to receive

this full-time position. Johnson also alleged that there were “unnecessary meetings” prior

to Cleancare’s imposition of “points” for work-related infractions, and that the points




   1
    We will refer to defendant, which identifies itself as “Local 141, Pennsylvania Joint
   Board,” as “Local 141.” Local 141 and Cleancare were parties to a CBA, a copy of
   which was attached to the notice of removal.
                                             2
lacked evidentiary support. Finally, she alleged that there were further unnecessary

meetings with regard to her vacation pay and three personal days. 2

       Local 141 again moved to dismiss, arguing that Johnson had failed to cure the

defects in her complaint. The District Court agreed, explaining that the amended

complaint offered insufficient factual averments to fill in the deficiencies of the original

complaint. Concluding that the amended complaint did not “‘nudge [the] claims across

the line from conceivable to plausible,’” Op. at 4 (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 547 (2007)), the District Court dismissed the suit with prejudice. Johnson

timely filed this appeal.

       We have appellate jurisdiction under 28 U.S.C. § 1291. We exercise plenary

review over a Rule 12(b)(6) dismissal. In re Ins. Brokerage Antitrust Litig., 618 F.3d

300, 314 (3d Cir. 2010). To survive a motion to dismiss for failure to state a claim upon

which relief can be granted, “‘a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

129 S. Ct. 1937, 1949 (2009) (quoting Twombly, 550 U.S. at 570). “In deciding a

motion to dismiss, all well-pleaded allegations of the complaint must be taken as true and

interpreted in the light most favorable to the plaintiffs, and all inferences must be drawn

   2
     The exhibits attached to the amended complaint reflect that in May 2008 Johnson
   filed a complaint with the City of Pittsburgh Commission on Human Relations
   challenging Cleancare’s decision to deny her full-time employment. Johnson also
   filed a union grievance. Johnson later filed a second agency complaint after she was
   terminated on November 26, 2008, from her position as a laundry worker. In
   response the agency complaint, Cleancare asserted that Johnson was fired for cause
   and that she was paid for all leave to which she was entitled.
                                               3
in favor of them.” McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009).

Applying these standards, we will summarily affirm.

       The District Court properly treated Johnson’s suit as a “hybrid” action under § 301

of the federal Labor Management Relations Act. Such an action “is one in which a union

member sues his or her employer for breaching its contractual obligations under the

collective bargaining agreement and the union for breaching its duty of fair

representation.” Beidleman v. Stroh Brewery Co., 182 F.3d 225, 236 (3d Cir. 1999). “In

the ‘hybrid’ suit, the plaintiff will have to prove that the employer breached the collective

bargaining agreement in order to prevail on the breach of duty of fair representation claim

against the union, and vice versa.” Felice v. Sever, 985 F.2d 1221, 1226 (3d Cir. 1993).

       We agree that Johnson fails to state a claim for breach of the CBA. Because such

a claim is properly asserted against the employer in a hybrid action, and not the union,

Johnson cannot maintain her claim for breach of the CBA against Local 141, the only

defendant that she named in this suit. Further, even if a claim for breach of the CBA

could be entertained, Johnson pleads no facts suggesting that the CBA was violated.

Johnson fails, for example, to offer any indication as to how the “points” imposed, her

termination, or the treatment of her leave time violated the CBA’s terms. Her allegations

of unnecessary meetings and delay in receiving a full-time position do not set forth a

viable claim that the CBA was breached.

       The District Court also properly rejected the claim for breach of the duty of fair

representation. Because Johnson has not stated a claim for breach of the CBA, she
                                              4
cannot maintain a claim against Local 141 for breach of the duty of fair representation.

See Felice, 985 F.2d at 1226. In any event, “[a] breach of the statutory duty of fair

representation occurs only when a union’s conduct toward a member of the collective

bargaining unit is arbitrary, discriminatory, or in bad faith.” Vaca v. Sipes, 386 U.S. 171,

190 (1967). While Johnson complains vaguely that Local 141 poorly represented her and

“allowed” Cleancare to take actions that displeased her, she alleges no facts suggesting

that Local 141’s conduct was arbitrary, discriminatory, or in bad faith. The District Court

also correctly dismissed the “agents” or individual representatives of Local 141 as

immune from liability. See Carino v. Stefan, 376 F.3d 156, 160 (3d Cir. 2004).

       In sum, because this appeal presents “no substantial question,” 3d Cir. LAR 27.4

and I.O.P. 10.6, we will summarily affirm the District Court’s judgment.




                                             5